Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Devin Looijen on 01/07/22.

The application has been amended as follows: 

1.   A method, comprising:
	additively forming, using a first series of manufacturing steps, a base plate that includes a top surface, a bottom surface, and a plurality of first apertures extending through the base plate from the top surface to the bottom surface;
	additively forming, using a second series of the manufacturing steps, a plurality of first cylindrical walls, each formed at a perimeter of one of the first apertures and vertically extending from the top surface to terminate at a first end;
	additively forming, using a third series of the manufacturing steps, a plurality of conical walls, each formed on the first end of one of the first cylindrical walls and vertically extending from the first end away from the top surface and surrounding a first portion of a helical shape, wherein each of the conical walls increases in diameter away from the top surface and terminates at a second end, wherein each of the conical walls includes at least one second aperture that extends through a side wall; and
,
	wherein the helical shape comprises a plurality of fins that extend along a centerline of the second cylindrical walls.

2.   The method of claim 1, wherein:
	the at least one second aperture has a shape of a triangle.

3.   The method of claim 2, wherein:
	a base of the triangle is proximate to the first end of the first cylindrical walls.

4.   The method of claim 1, wherein:
	the plurality of fins radiate from a centerline of the helical shape.
	

5.   The method of claim 1, wherein:
	the manufacturing steps comprise additively forming features using direct metal laser sintering.

6.   The method of claim 1, wherein:
	the helical shape terminates at an inside surface of the conical walls between two or more of the at least one second aperture.

7.   An apparatus, comprising:
	a base plate that includes a top surface, a bottom surface, and a plurality of first apertures extending through the base plate from the top surface to the bottom surface;

	a plurality of conical walls, each 
	a plurality of second cylindrical walls, each , 
	the helical shape comprises a plurality of fins that extend along a centerline of the second cylindrical walls.

8.   The apparatus of claim 7, wherein:
	the at least one second aperture has a shape of a triangle.

9.   The apparatus of claim 8, wherein:
	a base of the triangle is proximate to the first end of the first cylindrical walls.

10.   The apparatus of claim 7, wherein:
	the plurality of fins radiate from a centerline of the helical shape.
	

11.   The apparatus of claim 7, wherein:
	the first apertures have a diameter between 0.5 inches and 1 inch.

12.   The apparatus of claim 7, wherein:


13.   The apparatus of claim 7, wherein:
	the helical shape rotates approximately 180 degrees along its length.

14.   The apparatus of claim 7, wherein:
	the helical shape terminates at an inside surface of the conical walls between two or more of the at least one second aperture.

15.   A method, comprising:
	additively forming, using a first series of manufacturing steps, a first cylindrical wall extending along a length to terminate at a first end;
	additively forming, using a second series of the manufacturing steps, a conical wall on the first end of the first cylindrical wall that vertically extends from the first end and surrounds a first portion of a helical shape, wherein the conical wall increases in diameter away from the first end and terminates at a second end, wherein the conical wall includes at least one aperture that extends through a side wall; and
	additively forming, using a third series of the manufacturing steps, a second cylindrical wall on the second end of the conical wall that vertically extends from the second end and surrounds a second portion of the helical shape, 
	wherein the helical shape comprises a plurality of fins that extend along a centerline of the second cylindrical wall.

16.   The method of claim 15, wherein:
	the at least one aperture has a shape of a triangle.

17.   The method of claim 16, wherein:
	a base of the triangle is proximate to the first end of the first cylindrical wall.

18.   The method of claim 15, wherein:
he plurality of fins radiate from a centerline of the helical shape.
	

19.   The method of claim 15, wherein:
	the manufacturing steps comprise additively forming features using direct metal laser sintering.

20.   The method of claim 15, wherein:
	the helical shape terminates at an inside surface of the conical wall between two or more of the at least one aperture.

21.  The apparatus of claim 7, wherein:
the plurality of fins that are configured to rotate at a progressive rate along a length of the helical shape.
 
22.  The apparatus of claim 7, wherein:
the plurality of fins that are configured to each rotate one half of a revolution along a length of the helical shape.

23.  The apparatus of claim 12, wherein:
	the helical shape includes a portion that is a component of an ejector member.

24.  The apparatus of claim 7, wherein:
	the helical shape is configured to move air.

25.  The apparatus of claim 7, wherein:
	the base plate is square in shape.

26.  The apparatus of claim 7, wherein:
	the apparatus is disposed at an inlet assembly.

27.  The apparatus of claim 26, wherein:
	the apparatus is one of multiple modular elements at the inlet assembly.

28.  The apparatus of claim 7, wherein:
	the apparatus is configured to provide clean air to an engine inlet.

29.  The apparatus of claim 28, wherein:
	the engine inlet is disposed at a gas turboshaft engine.

30.  The apparatus of claim 7, wherein:
	the apparatus is configured to discharge particulate-rich air.

31.  The apparatus of claim 7, wherein:
	the apparatus is configured to remove particulate matter from contaminated air that is bound for a gas turboshaft engine.

32.  The apparatus of claim 7, wherein:
	the helical shape includes a portion that is a component of an upstream member.

33.  The apparatus of claim 7, wherein:
	the apparatus is monolithic.

34.  The apparatus of claim 7, wherein:
	the at least one first aperture has a shape of a circle.

Election/Restrictions
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/17/21 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 10/10/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 7 and 15 include structures which are neither anticipated by, nor obvious over prior art of record.  
Claims 2-6, 8-14, 21-34 and 16-20 depend on claims 1, 7, 15; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773